                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


TODD SCHARRER,

                     Plaintiff,

       v.                                          Case No. 19-cv-1565-pp

C.R. BARD, INC.,
and BARD PERIPHERAL VASCULAR, INC.,

                     Defendants.


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS (DKT. NO. 23)
        AND DISMISSING PLAINTIFF’S COMPLAINT WITH PREJUDICE


I.     Background

       On May 31, 2019, the plaintiff filed a complaint in the District of Arizona

alleging multiple counts of strict products liability, negligence, breaches of

express and implied warranties, fraudulent misrepresentation and fraudulent

concealment. Dkt. No. 1 at 2-3. On October 25, 2019, the case was transferred

from the District of Arizona to this district. Dkt. No. 4. On June 23, 2021 the

defendants filed a motion to dismiss under Federal Rule of Civil Procedure

41(b) and Civil Local Rule 41(c) (E.D. Wis.) for failure to diligently prosecute the

case. Dkt. No. 23.

       The plaintiff has not participated in his case since September 21, 2020,

when defendant Bard received his allegedly unverified and incomplete

responses to Bard’s discovery demands. Dkt. No. 16 at 2. On December 21,

2020, the defendants filed a motion asking the court to compel the plaintiff to

                                         1

            Case 2:19-cv-01565-PP Filed 07/26/21 Page 1 of 4 Document 24
produce additional records in supplement to his disclosures and to respond to

the defendants’ first set of interrogatories and first requests for production. Id.

at 1-2. On December 28, 2020, the plaintiff’s counsel filed a response agreeing

that the responses needed to be supplemented but reporting that they had lost

contact with the plaintiff. Dkt. No. 17 at ¶2. On January 20, 2021, the court

granted the motion to compel and ordered the plaintiff to provide the

defendants with the discovery by the end of day February 19, 2021. Dkt. No.

18 at 2.

      On February 9, 2020, the plaintiff’s counsel moved to withdraw. Dkt. No.

19. They reported that they had terminated their attorney-client relationship

with the plaintiff, that he had not been responding to their attempts to reach

him by phone and by mail and that he had not provided them with the

information they needed to respond to the defendants’ discovery demands. Id.

at 2. On March 8, 2021, the court granted the motion to withdraw. Dkt. No. 21.

The court also extended the remaining deadlines in the July 2020 scheduling

order by ninety days and ordered that by the end of the day on May 28, 2021,

the plaintiff must either notify the court of the identity of his new counsel or

notify the court that he planned to represent himself. Id. at 4-5. The court

warned the plaintiff that if he did not do either of those things by day’s end on

May 28, 2021, the defendant could take whatever action it deemed appropriate,

including filing a motion under Fed. R. Civ. P. 41(b) or Civil L.R. 41. Id. at 5.

      The plaintiff did not respond to the court’s order by the May 28, 2021

deadline; as of the date of this order, the plaintiff has not responded. On June


                                         2

           Case 2:19-cv-01565-PP Filed 07/26/21 Page 2 of 4 Document 24
23, 2021, the defendants filed a motion to dismiss for failure to diligently

prosecute. Dkt. No. 23.

II.    Motion to Dismiss Under Fed. R. Civ. P. 41(b) and Civil L.R. 41(c)

       Fed. R. Civ. P. 41(b) says that if a plaintiff “fails to prosecute or to comply

with these rules or a court order, a defendant may move to dismiss the action

or claim against it . . . [and] a dismissal under this subdivision (b) . . . operates

as an adjudication on the merits.” Adjudication on the merits is another way of

saying that the case is dismissed with prejudice, meaning that the plaintiff may

not refile it in the future. Meyer v. Knoedler, No. 20-cv-432-pp, 2020 WL

3833425, at *2 (E.D. Wis. July 8, 2020). Under Civil L.R. 41(c) the court may

dismiss a case “[w]henever it appears to the court that the plaintiff is not

diligently prosecuting the action,” with exceptions that are not applicable here.

       The plaintiff has not participated in his case in over nine months. He did

not communicate with his attorneys to supplement his discovery responses

and did not respond to the court’s March 8, 2021 order. The plaintiff has had

opportunities to communicate with his lawyers and with this court, but has not

done so. The court will grant the defendants’ motion to dismiss under Fed. R.

Civ. P. 41(b) and Civil L.R. 41(c). The court will dismiss the plaintiff’s complaint

with prejudice, meaning that the plaintiff may not bring the claims raised in

this case in any future complaint filed in this court or any other federal court.

III.   Conclusion

       The court GRANTS the defendants’ motion to dismiss. Dkt. No. 23.




                                          3

         Case 2:19-cv-01565-PP Filed 07/26/21 Page 3 of 4 Document 24
      The court ORDERS that this case is DISMISSED WITH PREJUDICE.

The clerk will enter judgment accordingly.

      Dated in Milwaukee, Wisconsin this 26th day of July, 2021.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                       4

        Case 2:19-cv-01565-PP Filed 07/26/21 Page 4 of 4 Document 24
